Citation Nr: 1115422	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right eye disorder.

4.  Entitlement to service connection for a bladder disorder, claimed as irritable bladder syndrome (IBS), to include as secondary to service-connected uterine fibroids.

5.  Entitlement to service connection for bilateral ovarian cysts/tumors, to include as secondary to service-connected uterine fibroids.

6.  Entitlement to service connection for left oophorectomy, to include as secondary to service-connected uterine fibroids.

7.  Entitlement to an initial compensable disability rating for service-connected uterine fibroids with abdominal/pelvic pain with cramps and pressure.
8.  Entitlement to an initial compensable disability rating for service-connected seborrheic dermatitis.

9.  Entitlement to a 10 percent evaluation for multiple, noncompensable, service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1996, with 2 months and 26 days of prior unverified active service.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision, in pertinent part, granted the Veteran's claims of entitlement to service connection for uterine fibroids and seborrheic dermatitis, and assigned each an initial noncompensable disability rating.  The rating decision also denied the Veteran's claims of entitlement to service connection for tinnitus, bilateral hearing loss, right eye injury, IBS, bilateral ovarian cysts/tumors, and left oophorectomy.  Further, the rating decision denied the Veteran a 10 percent evaluation for multiple, noncompensable, service-connected disabilities.

The issues of entitlement to:  service connection for a right eye disorder; a bladder disorder, claimed as IBS, to include as secondary to service-connected uterine fibroids; bilateral ovarian cysts/tumors and a left oophorectomy, both to include as secondary to service-connected uterine fibroids; an initial compensable disability rating for service-connected seborrheic dermatitis; and a 10 percent evaluation for multiple, noncompensable, service-connected disabilities, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's tinnitus was incurred in active service.

2.  There is no evidence of record indicating that the Veteran has bilateral hearing loss comporting with VA standards.

3.  There is no evidence of record indicating that the Veteran's uterine fibroids with abdominal pain/pelvic pain with cramps and pressure have required continuous treatment.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The claim of entitlement to service connection for bilateral hearing loss must be denied under the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

3.  The criteria for an initial compensable disability rating for uterine fibroids with abdominal pain/pelvic pain with cramps and pressure have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.6, 4.7, 4.116, DC 7613 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter dated in December 2007, sent prior to the initial unfavorable AOJ decision, advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed her of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Board notes that the Veteran's claim of entitlement to an initial compensable disability rating for service-connected uterine fibroids arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service medical records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant to the duty to assist, the Veteran's service treatment records as well as her VA and all identified, relevant, and available private treatment records were obtained and associated with the claims file.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  She was also provided with a VA examination, as to the issue of entitlement to an initial compensable disability rating for service-connected uterine fibroids, in September 2008.  Due to favorable disposition of the issue of entitlement to service connection for tinnitus, an examination or opinion is not required.  An examination or opinion as to the issue of entitlement to service connection for bilateral hearing loss is not required in this case as there is no probative evidence of a current disability or persistent or recurrent symptoms of a disability.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to notify and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  The Veteran's tinnitus, however, is not a disability for which service connection may be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Tinnitus

The Veteran asserts that she is entitled to service connection for her current tinnitus.  She reported, at the time of her January 2009 Notice of Disagreement (NOD), that as a Finance Officer, she was required to qualify with her service revolver.

The Veteran's service treatment records dated in May 1996 indicate that she complained of constant tinnitus.  

The Board therefore finds chronicity as to tinnitus, that tinnitus was shown in service.  Thus, evidence of continuity of symptoms after discharge is not required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran was not afforded a VA audiological evaluation with regard to her claim of entitlement to service connection for tinnitus.  However, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, while there is no clinical evidence of post-service tinnitus associated with the claims file, the Veteran is competent to report the sensation of ringing in her ears since service, as such is subject to lay observation.  There is no evidence that the Veteran is not credible.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is current competent and credible evidence of tinnitus since service, as well as evidence of tinnitus during the Veteran's service.  

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred tinnitus as a result of her service. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that she is entitled to service connection for her current bilateral hearing loss.  She reported, at the time of her January 2009 NOD, that as a Finance Officer, she was required to qualify with her service revolver and that she presented with bilateral hearing loss during her physical examination conducted for the purpose of retirement.
Report of Medical Examination, dated in February 1990 and conducted as a periodic examination at the Veteran's 10th year of service, indicates that her pure tone thresholds, in decibels, for the right ear were 5, 5, 5, 0, and 0, and for the left ear were 10, 0, 0, 0, and 5, each ear measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. 

Report of Medical Examination, dated in April 1996 and conducted for the purpose of retirement from service, indicates that the Veteran's pure tone thresholds, in decibels, for the right ear were 15, 25, 15, 15, and 20, and for the left ear were 20, 25, 20, 30, 15, each ear measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

Report of Medical History, dated in April 1996 and completed by the Veteran for the purpose of retirement from service, indicates that she reported a history of global hearing loss and reported that she was under a current profile for "level 2" loss.  

The Board notes that the Veteran has submitted record of an additional instance of in-service audiological evaluation, including an audiogram, dated in May 1996.  The graphical representation of the test results are provided together with the audiologist's numerical dictation of the test results.  

In May 1996, the Veteran's pure tone thresholds, in decibels, for the right ear were 25, 30, 25, 20, and 20, and for the left ear were 15, 20, 10, 15, and 20, each ear measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  While it is unclear if the Maryland CNC Test was used during this instance of audiological evaluation, the Veteran's speech recognition score for both ears was 100 percent.

Based on the foregoing, the Veteran's bilateral hearing loss is not a disability as defined by regulation, as there is no evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
The Veteran has not submitted or identified additional evidence showing that she has bilateral hearing loss which meets the requirements of 38 C.F.R. § 3.385.

The Board recognizes that the Veteran's service separation physical examination revealed an abnormality as to her bilateral hearing acuity, and that an examiner or treatment provider may have diagnosed the Veteran with bilateral hearing loss.  The Board also recognizes that the evidence of record demonstrates that the Veteran's bilateral hearing acuity decreased during her active service.  However, the threshold inquiry in the present case is whether the Veteran has current bilateral hearing loss that comports to VA standards, and in the present case the Veteran's hearing loss does not rise to such a loss to be considered a disability for compensation purposes.    

Thus, as a threshold matter, per 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.385, since the Veteran does not have a disability as to bilateral hearing loss for which service connection can be granted, the claim of entitlement to service connection for bilateral hearing loss must be denied by operation of law.

Increased Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Uterine Fibroids

The Veteran's uterine fibroids have been initially rated under DC 7913 as noncompensably disabling.

DC 7613, contemplating uterus, disease, injury, or adhesions, provides a noncompensable rating for symptoms that do not require continuous treatment; a 10 percent rating for symptoms that require continuous treatment for control; and a maximum 30 percent rating for symptoms not controlled by continuous treatment. 38 C.F.R. § 4.116, DC 7613.

In considering the applicability of other diagnostic codes, the Board finds that DC 7617, contemplating complete removal of the uterus and both ovaries; DC 7618, contemplating removal of the uterus and corpus; DC 7621, contemplating uterus, prolapse; and DC 7622, contemplating displacement of the uterus, are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  38 C.F.R. § 4.116, DCs 7617, 7618, 7621, 7622 (2010).

Private treatment records dated in August 2004 indicate that the Veteran presented with a known fibroid uterus.  In August 2005, she presented with an enlarged uterus, and pain.  Conservative treatment was considered at that time, and her physician planned to repeat her ultrasound in six months to see if the enlarged uterus with pedunculated fibroid shrinked on its own.

Private treatment records dated in December 2005 indicate that the Veteran's uterine fibroid appeared significantly smaller, and the physician reported that yearly pelvic examinations were required to monitor such.  She was diagnosed with subserosal fibroid, stable.

Private treatment records dated in June 2006 indicate that the Veteran presented with an enlarged uterus, a known pedunculated fibroid, stable.  In June 2007, an ultrasound revealed the Veteran's fibroids, now described as two pedunculated subserosal fibroids.  The physician reported that a repeat ultrasound was required in six months to monitor the size of the fibroid, and that removal would be considered if the fibroids grew.

VA treatment records dated in August 2007 indicate that the Veteran presented with a pedunculated mass.  In July 2008, the Veteran presented with a known pedunculated mass that was smaller than the year prior.

On VA examination in September 2008, the physician noted that the Veteran presented with mild complaints of lower pelvic discomfort and was not interested in surgery.  The examiner noted that the course of the disability since onset had been stable, and that the condition was not currently being treated.  The Veteran reported an irregular menstrual cycle, without menopausal symptoms.  She denied fever, abdominal pain, post-coital bleeding, fecal or urine leakage, urinary tract disease, intermittent bleeding, breast abnormality, or discharge.  She complained of frequent pelvic pain, and bladder pressure.  

Physical examination in September 2008 revealed a normal perineum, without discharge, fistula, prolapse, displacement, cervical abnormality, or complete ovarian atrophy.  Tenderness at the right lateral side of the uterus, and a uterus corpus was noted.  Results of abdominal and breast examinations were unremarkable.  Pelvic examination revealed a uterus only slightly enlarged with a slightly tender fibroid along the right lateral surface of the uterine fundus.  Pelvic ultrasound revealed a fundus fibroid.  The examiner diagnosed with the Veteran with a uterine fibroid of the right lateral fundus, and opined that such had no significant effects on the Veteran's employment.  
As discussed above, for a compensable disability rating under DC 7613, the Veteran's uterine fibroids must require continuous treatment.  The Veteran, in her January 2009 NOD, reported that her condition required continuous monitoring and treatment.  However, review of the evidence of record indicates only that the Veteran's uterine fibroids have been monitored.  It is significant that the Veteran's private physician, in August 2005 and June 2007, discussed possible treatment if the uterine fibroid increased to an unacceptable size.  There is no evidence, in VA or private treatment records, that the Veteran's uterine fibroids required more than monitoring.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that during the appellate period, the Veteran's service-connected uterine fibroids with abdominal/pelvic pain with cramps and pressure warrants a noncompensable disability rating.  As the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable disability rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching the above decision, the potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the appellant, as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions regarding extraschedular ratings.  In this case, while the Veteran complained of pelvic pain and bladder pressure, she does not demonstrate any signs or symptoms attributed to her disability that are not contemplated by the existing schedular criteria.  Thus, the Board finds that the evidence of record does not present "an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for extraschedular rating warranted only where level of disability is not contemplated by rating schedule and disability picture exhibits other related factors showing unusual or exceptional disability picture).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, with respect to the Veteran's claim for an initial compressible disability rating for uterine fibroids, the Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Private treatment records dated in June 2006 indicate that the Veteran reported that she was traveling and enjoying life.  While on VA examination in September 2008, she reported that she was not working, she retired after 16 years of military service and also worked as a civilian as recently as 2004.  In essence, the Veteran has not offered any evidence or indication that she is unable to work.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.

Service connection for bilateral hearing loss is denied.

An initial compensable disability rating for service-connected uterine fibroids with abdominal/pelvic pain with cramps and pressure is denied.


REMAND

Additional development is needed prior to further disposition of the claims.

As a preliminary matter, the Board notes that the most recent VA treatment records associated with the Veteran's claims file are dated in December 2008.  There is no indication that the Veteran has ceased VA treatment.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to service connection for a right eye disorder, the Board notes that Report of Medical Examination, dated in April 1996 and conducted for the purpose of retirement from service, indicates that the Veteran presented with striated retinal pattern.  Report of Medical History, dated in April 1996 and completed by the Veteran for the purpose of retirement from service, indicates that she reported a right eye injury in 1990, and noted that discoloration at the back of her right eyeball was found and required monitoring.  Service treatment records dated in March 1995 indicate that the Veteran presented for an evaluation of her nevus, right eye.  The examiner noted that the Veteran had either a nevus or congenital striated retinal pattern of the right eye. 

The Veteran underwent VA examination in September 2009, and an addendum to the examination report was submitted in October 2009.  At that time, the examiner opined that that Veteran's right eye disorder, a benign choroidal nevus, was not related to any prior eye injury, and that such was a congenital lesion.  He opined that the lesion was a continuation and not aggravated by any military service beyond natural progression.  The examiner, however, did not report as to whether the Veteran's congenital lesion was a congenital defect or disease or discuss any superimposed injury.  He did not comment upon the Veteran's in-service striated retinal pattern or offer a rationale for his opinion.  

As to the Veteran's claim of entitlement to service connection for a bladder disorder, claimed as IBS, the Board notes that by her January 2009 NOD, she asserts entitlement to such on a secondary basis related to her service-connected uterine fibroids.  Her claim has not been evaluated on this basis.  
VA treatment records dated in July 2007 indicate that the Veteran was taking prescription medication for overactive bladder.  At that time, she complained of pressure in her bladder with urinary frequency, urgency, incontinence urgency, and nocturia.  The physician noted that the Veteran most likely had overactive bladder syndrome.  He reported that he doubted that such was result of pressure from a fibroid.  On VA examination in September 2008, the Veteran complained of bladder pressure.  Thus, it remains unclear to the Board if the Veteran indeed has a bladder disorder, and if so, whether such is related to service, including her in-service gynecological complaints and service-connected uterine fibroids.  

As to the Veteran's claims of entitlement to service connection for bilateral ovarian cysts/tumors and a left oophorectomy, the Board notes that the Veteran is currently service-connected for uterine fibroids.  Review of her service treatment records is silent as to complaints, treatment or diagnoses of bilateral ovarian cysts/tumors, but detail her considerable complaints, diagnoses, and monitoring of uterine fibroids.  Service treatment records dated in March 1996 indicate that the Veteran presented with an enlarged left adnexa, and in June 1996, rare atypical cells were present.   

The Veteran's post-service treatment records indicate that she presented in May 2002 with a complex cyst and in June 2004 with bilateral enlarged ovaries with multiple follicles and cysts.  In September 2004, the Veteran underwent a left oophorectomy, and her post-operative diagnosis was benign ovarian cysts with fibroid uterus.  Thus, it remains unclear to the Board if the Veteran indeed has a current gynecological disorder characterized by bilateral ovarian cysts/tumors, and if so, whether such is related to service, including her in-service gynecological complaints and service-connected uterine fibroids.  It also remains unclear if the Veteran's left oophorectomy is related to service, including her in-service gynecological complaints and service-connected uterine fibroids.

As to the Veteran's seborrheic dermatitis, the Board notes that at the time of her September 2009 VA examination, she reported private dermatological treatment with daily, constant use of prescription medication.  The Veteran, however, did not identify a private dermatologist as a source of records to support her claim and such records are not available for the Board's review.  The use of prescription therapy to treat a dermatological condition is significant, and may serve as a basis for a compensable disability rating.  Thus, on remand, the AMC must obtain and associate with the Veteran's claims file her private dermatological treatment records and re-evaluate her skin disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that the RO, by its September 2008 rating decision, denied the Veteran a 10 percent evaluation for multiple, noncompensable, service-connected disabilities, and such issue has been perfected.  As a number of issues are remanded for further development herein, the number of noncompensable service-connected disabilities is not yet final for this appellate period.  Therefore, the issue of entitlement to a 10 percent evaluation for multiple, noncompensable, service-connected disabilities is inextricably intertwined and, before such can be addressed on appeal, the Veteran's current issues on appeal must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Tampa, Florida, dated from December 2008 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  Any and all efforts to secure such records must be properly documented in the claims file.

2.  Contact the Veteran and request that she submit a completed VA Form 4142, Authorization and Consent to Release Info to the VA, for private dermatological treatment records.  Advise the Veteran that she may submit her private treatment records if she so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.  Any and all efforts to secure such records must be properly documented in the claims file.

3.  Forward the Veteran's claims file to the examiner who conducted the VA eye examination in September 2009 and filed the addendum to the examination report in October 2009.  If such examiner is not available, schedule the Veteran for another appropriate examination and have that examiner address following the questions:

(a)  Does the Veteran's benign choroidal nevus constitute a congenital disease or defect, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b)  If the Veteran's benign choroidal nevus of the right eye constitutes a congenital disease, is it at least as likely as not that it was aggravated by service, or any aspect thereof, specifically to include her in-service 1990 corneal abrasion and diagnosis of striated retinal pattern?

(c)  If the Veteran's benign choroidal nevus of the right eye constitutes a congenital defect, is it at least as likely as not (at least 50 percent probability) that there was additional disability due to disease or injury superimposed upon such defect during service, or any aspect thereof, specifically to include her in-service 1990 corneal abrasion and diagnosis of striated retinal pattern?

(d)  Is it at least as likely as not that any refractive errors of the right eye were aggravated by superimposed disease or injury during the Veteran's service, or any aspect thereof, specifically to include her in-service 1990 corneal abrasion and diagnosis of striated retinal pattern?

(e)  Is it at least as likely as not that any other ocular condition of the right eye was incurred in or aggravated by the Veteran's service, or any aspect thereof, specifically to include her in-service 1990 corneal abrasion and diagnosis of striated retinal pattern?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

4.  Schedule the Veteran for a VA examination with an appropriate examiner as to her bladder disorder, claimed as IBS.  The examiner must diagnose any bladder disorder present and opine as to the following:

(a)  Is it at least as likely as not (at least a 50 percent probability) that the Veteran's bladder disorder, if any, was incurred in or aggravated by service, or any aspect thereof, specifically to include her in-service gynecological complaints?

(b)  Is it at least as likely as not that the Veteran's service-connected uterine fibroids aggravates her bladder disorder, if any, beyond the natural progression of the disease.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

5.  Schedule the Veteran for a VA gynecological examination with an appropriate examiner.  The examiner must diagnose all gynecological disorders, specifically to include one characterized by bilateral ovarian tumors/cysts and/or left oophorectomy, if any, beyond that of uterine fibroids, and opine as to the following:

(a)  Is it at least as likely as not (at least a 50 percent probability) the Veteran's gynecological disorder characterized by bilateral ovarian tumors/cysts, if any, was incurred in or aggravated by service, or any aspect thereof, specifically to include her in-service gynecological complaints?

(b)  Is it at least as likely as not that the Veteran's service-connected uterine fibroids aggravates her gynecological disorder characterized by bilateral ovarian tumors/cysts, if any, beyond the natural progression of the disease?

(c)  Is it at least as likely as not that the Veteran's left oophorectomy was incurred in or aggravated by service, or any aspect thereof, specifically to include her in-service gynecological complaints.  

(d)  Is it at least as likely as not that any other gynecological disorder found present was incurred in or aggravated by the Veteran's service, or any aspect thereof, specifically to include her in-service gynecological complaints?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In this regard, the examiner should consider the Veteran's statements regarding her in-service gynecological symptoms and statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

5.  Subsequent to obtaining the Veteran's private dermatological treatment records, schedule her for an examination with an appropriate examiner to determine the current severity of her service-connected seborrheic dermatitis.  The examiner should note all relevant pathology associated with the Veteran's skin and note all current treatment, including private treatment and prescription medication use.  All indicated tests should be conducted.

6.  The claims file, to include a copy of this Remand, should be made available to each examiner for review in conjunction with the opinions or examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners must fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

7.  Review the opinions and examination reports to ensure that they are in complete compliance with the directives of this remand.  Specifically, ensure that each opinion is supported by rationale and that each of the Board's inquiries were considered.  If the opinions or examination reports are deficient in any manner, corrective procedures must be implemented. 

8.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, including consideration of whether she is entitled to a 10 percent evaluation for multiple, noncompensable, service-connected disabilities.  Consider any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


